Citation Nr: 0212378	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hernia disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from April 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for degenerative 
joint disease of the knees and found that new and material 
evidence had not been submitted to reopen claims for service 
connection for a bilateral foot disorder and for hernia 
disability.  

In July 2000, the Board remanded the claims to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Degenerative joint disease of the knees was initially 
clinically demonstrated years after service, and has not been 
shown by competent evidence to be related to service.  

3.  By an unappealed decision entered in January 1950 the RO 
denied the veteran's original claim for service connection 
for a bilateral foot disorder.  

4.  The additional evidence pertaining to the veteran's feet 
received since the January 1950 RO decision, considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered to fairly decide the merits of the 
claims.

5.  By an unappealed decision entered in February 1992 the RO 
denied the veteran's original claim for service connection 
for hernia disability.  

6.  The additional evidence pertaining to the veteran's 
hernias received since the February 1992 RO decision, 
considered in conjunction with the record as a whole, is not 
so significant that it must be considered to fairly decide 
the merits of the claims.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, and it may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303, 3.307, 3.309(a) (2001).  

2.  The January 1950 rating decision that denied the 
veteran's claim for service connection for a bilateral foot 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).

3.  The additional evidence pertaining to the veteran's feet 
received subsequent to the January 1950 rating decision is 
not new and material, and the claim for service connection 
for a bilateral foot disorder may not be reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

4.  The February 1992 rating decision that denied the 
veteran's claim for service connection for hernias is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2001).

5.  The additional evidence pertaining to the veteran's 
hernias received subsequent to the February 1992 rating 
decision is not new and material, and the claim for service 
connection for hernia disability may not be reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter - Veterans Claims Assistance Act

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
eliminated the statutory and judicial requirement that a 
claim be well-grounded.  The VCAA also redefined the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims, thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999) (withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000)), wherein the Court had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revised VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  These 
amendments became effective November 9, 2000.

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, and has been held to 
be potentially applicable to claims pending on the date of 
the VCAA's enactment.  Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam order); cf. Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002) (holding that the duty-to-assist and duty-to-
notify provisions of the VCAA are not retroactive).  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified at 3.159(c)(1)-
(3)).  The provisions of these regulations were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are not 
applicable to the veteran's claim to reopen.  Nevertheless, 
the duty to assist provisions of the VCAA as well as the duty 
to inform provisions are applicable to this aspect of the 
veteran's claim.  

Since the VCAA eliminated the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), and modified the duties to notify and assist, the 
VCAA and its implementing regulations may be more favorable 
to the veteran.  Holliday, 14 Vet. App. 280 (2001); see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  Under the circumstances, the Board will 
apply the VCAA to the veteran's claims.  

(i) Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C.A. §§ 
5102, 5103).  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the decision, and of the types of 
evidence that could be submitted by him in support of his 
claim, by the July 1998 rating decision, the January 1999 
statement of the case (SOC), the April 2002 supplemental 
statement of the case (SSOC), and by letter communications 
with the veteran with correspondence copies to his 
representative.  In July 2000, the Board remanded the case to 
the RO for additional development.  In an August 2000 letter, 
the RO informed the veteran that treatment records had been 
requested from the Hines VA Medical Center (VAMC), the 
Lakeside VAMC, and the West Side VAMC.  He was also notified 
that he should submit records from the Crown Point Clinic 
that were in his possession because attempts to obtain them 
had been unsuccessful.  In a March 2001 letter, the RO 
informed the veteran of the recent enactment of the VCAA.  
The RO explained what evidence was necessary to establish 
service connection for a disability or to reopen a previously 
denied claim, and asked the veteran to submit the names of 
any additional treatment providers who might have evidence 
relevant to his claim.  He was also informed that VA would 
make reasonable efforts to get the identified evidence; 
however, it was his responsibility to make sure that the 
records were received by VA.  

These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
communications.  Accordingly, the Board concludes that these 
documents demonstrate compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

(ii.) Duty to Assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A).  The 
veteran's service medical records have been included with his 
file.  VA and private medical records identified by the 
veteran have also been obtained.  In July 2000, the Board 
remanded the case to the RO to obtain outstanding records 
identified by the veteran.  The RO made numerous attempts to 
obtain records dated prior to April 1991.  All records 
available have been associated with the file.  As noted 
above, the RO requested that the veteran submit records from 
the Crown Point Clinic that were in his possession because 
attempts to obtain them had been unsuccessful.  He did not 
submit them.  He has not identified any additional evidence 
that should be associated with the record.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  A review of the file reveals that 
the veteran was afforded VA examinations in March 1998 and 
May 1998.  These reports are included in the file.  As such, 
the Board concludes that the medical evidence is sufficient 
upon which to make a decision on the merits of the claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Accordingly, for the reasons and bases expressed 
above the Board concludes that the requirements of the VCAA 
pertaining to VA's duty to assist the veteran in the 
development of his claim has been met and no useful purpose 
would be served in remanding this matter to the RO for more 
development.  As the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  The benefit-of-
the-doubt provision only applies, however, where there is an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, 273 F.3d 1072 (Fed.Cir. 2001).  

The veteran's service medical records do not show any 
treatment for, or a diagnosis of, degenerative joint disease 
of the knees.  Additionally, there is no indication that the 
veteran sustained any knee trauma in service.  Upon 
separation examination in October 1945, no disabilities 
related to the knees were reported.  Post-service medical 
records show that he first complained of painful knees at a 
VA examination in June 1991.  X-rays showed degenerative 
changes in both knees with narrowing of the medial 
compartment of the joint spaces.  Upon orthopedic 
consultation in July 1991, the veteran gave a history of pain 
in his back, both legs, and both ankles which began in 1948, 
and reported he had been treated for bursitis in the ankles 
in service.  He indicated that, in 1958, he had been unable 
to walk up stairs, and believed the pain was related to his 
paratroop training.  March 1997 progress notes from private 
medical facilities reported that the veteran had been a 
paratrooper and that he now had bilateral knee pain.  He gave 
a history of trauma to both knees and ankles in 1945.  

Upon VA examination in March 1998, the veteran was diagnosed 
with degenerative joint disease of both knees.  He had 
reported knee pain since after the war.  Upon VA examination 
in May 1998, he complained of bilateral knee pain which began 
in 1958, when he hurt his knees and ankles in a parachute 
jump.  Currently, he complained of severe pain in both knees.  
He had difficulty climbing stairs or stepping down curbs.  
Clinical evaluation revealed marked crepitus on passive 
flexion of both knees.  The joints were stable but there was 
some mild bony deformity.  Motion was limited by pain.  The 
assessment was arthritis of the knees.  

The record reflects that degenerative joint disease of both 
knees was initially clinically demonstrated years after 
service.  However, there is no indication that the veteran 
sustained any trauma to his knees in service, and the 
currently diagnosed degenerative joint disease has not been 
shown to be related to his military service by competent 
medical evidence.  The veteran has stated that he injured his 
knees during a parachute jump or during paratrooper training.  
However, the service clinical records do not document any 
complaints or injuries related to his knees.  Although the 
veteran contends that his current knee problems are related 
to his period of active service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's degenerative joint disease of the knees was 
incurred in or aggravated by active service, or may be 
presumed to have been incurred in service.  Accordingly, the 
Board concludes that service connection for degenerative 
joint disease of the knees must be denied.  

III.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A.  Bilateral Foot Disorder

In a January 1950 rating decision, the RO denied the 
veteran's original claim for service connection for a 
bilateral foot disorder, based on a finding that the 
veteran's bilateral foot deformity was a constitutional or 
developmental abnormality and was not a disability under the 
law.  The evidence of record at the time the decision was 
made included his service medical records.  A March 1945 
record noted that the veteran had bilateral pes cavus.  Upon 
a VA orthopedic examination in December 1949, it was 
concluded that the veteran's feet did not have a pes cavus 
deformity, but rather a mild club foot deformity which was 
described as a talipes equino varus.  The RO determined that 
the veteran's foot deformity was congenital in nature and was 
not aggravated by his active military service.  The veteran 
was informed of the RO's January 1950 decision, but he did 
not appeal it.  As such, that determination is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

In November 1997, the veteran sought to reopen his claim.  He 
asserted that his bilateral foot disorder was secondary to 
his knee problems which he injured while jumping out of a 
plane.  He submitted private medical reports from the 
Columbia Olympia Fields Osteopathic Hospital and Medical 
Center, and the Chicago Osteopathic Hospital and Medical 
Center.  These records show that the veteran reported a 
history of trauma to both knees and ankles in service.  Upon 
VA examination in March 1998, both feet were found to be 
clinically normal.  At a subsequent VA joints examination in 
May 1998, the veteran gave a history of being told that he 
had been born with a bilateral club foot.  No treatment was 
recommended for the condition, and his feet have never 
exhibited any symptoms.  Presently, his feet were 
asymptomatic.  


The additional evidence received still does not demonstrate 
that the veteran has a bilateral foot disorder that was 
incurred in or aggravated by active service, or that his 
congenital bilateral foot disorder was aggravated by his 
military service.  Additionally, it is noted that it does not 
even appear that the veteran has any disability associated 
with his feet.  In this regard, the Board notes that without 
evidence of a current disability there is no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001); Hodge, supra.  Since 
the veteran has not met his burden of submitting new and 
material evidence, the claim for service connection for a 
bilateral foot disorder is not reopened, and the appeal in 
this regard is denied.  

B.  Residuals of Multiple Hernias

In a February 1992 rating decision, the RO denied the 
veteran's original claim for service connection for hernia 
disability, based on a finding that there was no evidence 
that the veteran's hernias were incurred in service or were 
otherwise related to his military service.  The evidence of 
record at the time of the decision included service medical 
records which did not document any complaints of, or 
treatment for, a hernia disability.  A report of VA 
examination in June 1991 noted the veteran reported a history 
of a left inguinal herniorrhaphy in May 1991, with a right 
inguinal herniorrhaphy scheduled within the next few weeks.  
Physical examination revealed a ventral hernia, a left 
inguinal herniorrhaphy scar with good repair, and a right 
inguinal hernia.  The February 1992 rating decision found no 
demonstration of a chronic hernia disability since service.  
The veteran was informed of the RO's February 1992 decision, 
but he did not appeal it.  As such, that determination is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  


In November 1997, the veteran sought to reopen his claim.  He 
submitted private medical records from the Columbia Olympia 
Fields Osteopathic Hospital and Medical Center, and the 
Chicago Osteopathic Hospital and Medical Center which showed 
that he had undergone right and left inguinal hernia repairs.  
The private medical records show that he was seen in February 
1997 for evaluation of his hernias.  He gave a history of 
hernias as well as a stomach rupture since the war.  The 
assessment was an incarcerated ventral hernia; an umbilical 
hernia; and an incarcerated left inguinal hernia.  The 
veteran was scheduled for a VA hernia examination in March 
1998 in conjunction with his claim to reopen; however, a 
notation in the record reflects that he reported he did not 
have a hernia condition, and the examination was canceled.  
At a VA joints examination in May 1998, the veteran stated 
that hernias were first discovered in 1990.  It was indicated 
they were repaired and healed uneventfully, and that he was 
currently asymptomatic.  

The additional evidence received since the February 1992 
rating decision still does not demonstrate that the veteran 
has a hernia disability that was incurred in or aggravated by 
active service.  The evidence continues to document years 
post service demonstration of hernia disability without 
clinical demonstration of a nexus to service.  Consequently, 
the Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge, supra.  Since the 
veteran has not met his burden of submitting new and material 
evidence, the claim for service connection for hernia 
disability is not reopened, and the appeal in this regard is 
denied.  



ORDER

Service connection for degenerative joint disease of the 
knees is denied.  

New and material evidence has not been submitted, the claim 
for service connection for a bilateral foot disorder may not 
be reopened, and the appeal is denied.

New and material evidence has not been submitted, the claim 
for service connection for hernia disability may not be 
reopened, and the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

